 Case 5:19-cv-00841-JGB-KK Document 11-1 Filed 05/22/19 Page 1 of 3 Page ID #:91



 1 PACIFIC TRIAL ATTORNEYS
   A Professional Corporation
 2 Scott J. Ferrell, Bar No. 202091
   sferrell@pacifictrialattorneys.com
 3 4100 Newport Place Drive, Suite 800
   Newport Beach, CA 92660
 4 Telephone: (949)706-6464
   Facsimile: (949)706-6469
 5
     Attorney for Plaintiff
 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11   ABELARDO MARTINEZ, JR., an                    Case No. 5:19-cv-00841-JGB-KK
     individual, and ROY RIOS, an individual,
12                                                 DECLARATION OF SCOTT J.
                   Plaintiffs,                     FERRELL NOTICE OF MOTION
13                                                 AND MOTION TO REMAND
                   v.                              ACTION TO THE SUPERIOR
14                                                 COURT OF CALIFORNIA FOR THE
     ADIDAS AMERICA, INC., an Oregon               COUNTY OF RIVERSIDE
15   corporation; and DOES 1-10, inclusive,
                                                   [Concurrently filed with Motion to
16                 Defendants.
                                                   Remand; and [Proposed] Order]
17
                                                   Date: June 24, 2019
18                                                 Time: 9:00 a.m.__
                                                   Ctrm: 1
19
                                                   Complaint filed:   April 19, 2019
20                                                 Removal Filed:     May 6, 2019
21

22

23
24

25

26

27

28


                                  DECLARATION OF SCOTT J. FERRELL
 Case 5:19-cv-00841-JGB-KK Document 11-1 Filed 05/22/19 Page 2 of 3 Page ID #:92



 1         I, SCOTT J. FERRELL, declare and state as follows:
 2         1.     I am an attorney duly licensed to practice law in the State of California and
 3   before this Court. I am counsel for Plaintiffs Abelardo Martinez, Jr. and Roy Rios
 4   (“Plaintiffs”) and make this declaration in support of Plaintiffs’ Motion to Remand this
 5   action to the Superior Court of California for the County of Riverside. I have personal
 6   knowledge of the following matters, or know them to be true based on my review of
 7   Pacific Trial Attorneys’ records kept in the regular course of its business, and if called to
 8   testify concerning them, I could and would do so competently.
 9         2.     I met and conferred with counsel for Defendant Matrix Health Products, Inc.
10   (“Defendant”) Gregory F. Hurley of Sheppard, Mullin, Richter & Hampton, LLP,
11   pursuant to Central District Local Rule 7-3 on May 8 - 9, 2019 prior to bringing the
12   instant motion. Attached hereto as Exhibit A is a true and correct copy of the email
13   exchange between me and Mr. Hurley. Being unable to resolve the dispute regarding
14   removability of this action, Plaintiffs filed the instant motion to remand.
15         4.     Plaintiffs seek payment of their attorneys’ fees incurred as a result of
16   removal pursuant to 28 U.S.C. § 1447(c). All work performed on behalf of Plaintiffs was
17   performed on a wholly contingent basis. So far, my firm has spent a total of four (4)
18   hours related to Plaintiffs’ Motion to Remand. My standard billable rate is $875 per hour.
19   This rate is the same rate charged to hourly clients. I conservatively estimate spending
20   three (3) more hours responding to Defendant’s opposition to Plaintiffs’ Motion to
21   Remand and appearing for hearing thereon should the Court so order. Therefore,
22   Plaintiffs expects to incur a total of $6,125 in attorneys’ fees related to this motion.
23         I declare under penalty of perjury under the laws of the United States of America
24   that the foregoing is true and correct.
25         Dated: May 22, 2019
26                                                   __/s/Scott J. Ferrell_________________
27                                                  Scott J. Ferrell, Esq.
28

                                                 -1-
                                   DECLARATION OF SCOTT J. FERRELL
 Case 5:19-cv-00841-JGB-KK Document 11-1 Filed 05/22/19 Page 3 of 3 Page ID #:93



 1                                   CERTIFICATE OF SERVICE
 2         I hereby certify that on May 22, 2019, I electronically filed the foregoing
 3   DECLARATION SCOTT J. FERRELL IN SUPPORT OF PLAINTIFFS’
 4   MOTION FOR REMAND with the Clerk of the Court using the CM/ECF system which
 5   will send notification of such filing via electronic mail to all counsel of record.
 6                                                         /s/ Scott J. Ferrell
 7                                                         Scott J. Ferrell
 8

 9

10
11

12

13

14
15

16

17

18

19

20

21

22

23
24

25

26

27

28

                                                -2-
                                       CERTIFICATE OF SERVICE
